The petitioner, Edward B. Justus, on December 3, 1909, filed in this court a petition signed and verified by his oath, wherein he avers that he is unlawfully restrained of his liberty by one R.E. Rader, sheriff of Kay county, at and in the common jail of said county. For the reasons stated therein, petitioner prays that the writ of habeas corpus be allowed, and that he be discharged. On said day there was also filed an agreed statement of facts. We do not deem it necessary to further consider this cause than to state that in the case of Ex parte Justus, ante, p. 111, 104 P. 933, opinion rendered October 25, 1909, the petitioner was by decision of this court remanded to the custody of the sheriff of Kay county, with direction to the district court of said county to proceed in accordance with the views of this court as expressed in said opinion. For this reason, the application for a writ of habeas corpus is denied.